Citation Nr: 1312238	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-40 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2006 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 50 percent, effective February 2, 2006.  A November 2007 rating decision granted an earlier effective date of November 14, 2005, for the award; the Veteran did not disagree with the effective date assigned but continued to disagree with the rating assigned.  In July 2011, the Board upheld the RO's decision to award a 50 percent rating for the Veteran's PTSD.  He appealed that decision to the Court.  In January 2012, the Court issued an order that vacated the July 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a January 2012 Joint Motion for Remand (Joint Motion) by the parties.

The Board remanded this appeal to the RO for additional development in March 2012.  During the processing of that remand, the RO issued a rating decision in January 2013 awarding a 70 percent rating for PTSD effective from December 14, 2012.  As discussed below, the Veteran has expressed that the award satisfies his appeal, and he has withdrawn this matter from further appellate consideration.


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that he was withdrawing this appeal for an increased disability rating for PTSD; there are no questions of fact or law in the matter remaining for the Board to consider.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for an increased disability rating for PTSD; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of the rating for PTSD, further discussion of the impact of the VCAA on this matter is not necessary.

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

On March 27, 2013, the Board received correspondence signed by the Veteran stating "I am satisfied with the rating of 70 percent for posttraumatic stress disorder (PTSD).  I do not request that my claim be continued further and can be closed as long as my Individual Unemployability is continued."  Inasmuch as the Veteran has withdrawn his appeal in this matter (as there is no action under consideration to discontinue the Veteran's total rating based on individual unemployability), there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed to this extent.


ORDER

The appeal seeking an increased disability rating for PTSD is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


